Citation Nr: 1106960	
Decision Date: 02/22/11    Archive Date: 03/04/11

DOCKET NO.  07-28 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from September 1980 to 
September 1983.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas (RO), which denied the benefit sought on appeal.


FINDING OF FACT

The Veteran does not have a back disability that is attributable 
to his active military service.  


CONCLUSION OF LAW

A back disability was not incurred or aggravated during active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 31.59, 3.303, 3.304, 
3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2010).



Duty to Notify

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for Veterans 
Claims (Court) issued its decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court 
in Dingess/Hartman held that the VCAA notice requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a "service connection" claim.  As previously 
defined by the courts, those five elements include:  (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," therefore, 
VA is required to review the information and the evidence 
presented with the claim and to provide the claimant with notice 
of what information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  This includes notice that a disability rating 
and/or an effective date will be assigned if service connection 
is awarded.

In correspondence dated in July 2006, VA informed the Veteran of 
what evidence was required to substantiate his claim of service 
connection for a back disability, and of his and VA's respective 
duties for obtaining evidence.  The correspondence also notified 
him that a disability rating and effective date would be 
assigned, in the event of award of the benefit sought, as 
required by the Court in Dingess/Hartman.

In Pelegrini, the Court held that compliance with 38 U.S.C.A. § 
5103 required that VCAA notice be provided prior to an initial 
unfavorable AOJ decision.  Because VCAA notice in this case was 
completed prior to the initial AOJ adjudication denying the 
claim, the timing of the notice complies with the express 
requirements of the law as found by the Court in Pelegrini.  The 
content of the notice fully complied with the requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and Dingess/Hartman.  
The Veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond to 
VA notices.

The VCAA requires that the duty to notify is satisfied, and that 
claimants are given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996).  The Board finds that the VCAA notice 
requirements have been met in this case.

Duty to Assist

The record contains service treatment records (on paper and on 
microfiche), VA medical records, private medical records, the 
Veteran's statements in support of his claim, and the transcript 
of an August 2010 hearing.  The record also contains a 
determination and records from the Social Security Administration 
(SSA), which show that the Veteran has been disabled since 1990 
for diagnoses unrelated to the low back.  As noted below, the 
Veteran has stated that he does not receive SSA benefits for his 
back.  The Board has carefully reviewed the Veteran's statements 
and concludes that there has been no identification of further 
available evidence not already of record.  In May 2010 
correspondence, the Veteran stated that he had no other evidence 
he wanted to submit and asked that his case be forwarded to the 
Board immediately.  

The Veteran was afforded a VA examination in January 2010.  38 
C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide 
a VA examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  The Board finds that the VA examination 
report obtained in this case is more than adequate, as it is 
predicated on a reading of the Veteran's claims file and medical 
records, and the results of current physical and X-ray 
examinations.  It considers all of the pertinent evidence of 
record, to include the statements of the Veteran.  Accordingly, 
the Board finds that VA's duty to assist with respect to 
obtaining a VA examination or opinion with respect to the issue 
on appeal has been met.  38 C.F.R. § 3.159(c)(4); Nieves-
Rodriguez v. Peake, 22 Vet App 295 (2008).  

The Board finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further development 
is required to comply with the duty to assist the Veteran in 
developing the facts pertinent to his claim.

II. Analysis

With respect to the Veteran's claim, the Board has reviewed all 
of the evidence in the claims file, with an emphasis on the 
evidence relevant to this appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this decision, 
there is no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has held that the Board must 
review the entire record, but does not have to discuss each piece 
of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).  Therefore, the Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as to 
the claim.

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated during 
active service.  See 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2010).  Service connection also is permissible 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, including arthritis, may be presumed to 
have been incurred during service if they become disabling to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.307, 3.309 (2010).

If there is no evidence of a chronic condition during service, or 
during an applicable presumptive period, then a showing of 
continuity of symptomatology after service is required to support 
the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition to 
which lay observation is competent.  See Savage v. Gober, 10 Vet. 
App. 488, 495-498 (1997).

In each case where a veteran is seeking service connection for 
any disability, due consideration shall be given to the places, 
types, and circumstances of such veteran's service as shown by 
such veteran's service record, the official history of each 
organization in which such veteran served, such veteran's medical 
records, and all pertinent medical and lay evidence.  38 U.S.C.A. 
§ 1154(a) (West 2002).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.

The Veteran asserts that he has a back disability as a result of 
injuring his back while running during active duty.  He testified 
during the August 2010 hearing that doctors at the Navy hospital 
told him that he had a narrowing of the spine.  The Veteran was 
told he could have a medical discharge but did not want one.  He 
had pain for the remainder of his service.  He had started 
getting treatment from VA about 5 years earlier.  The Veteran 
stated that doctors have told him that his low back disability is 
related to an in-service event but had not said so in writing.  
He stated that he was not receiving SSA benefits for his back.  

Based on a thorough review of the record, the Board finds that 
the preponderance of the evidence is against the Veteran's claim 
for service connection for a back disability.  The competent 
clinical, or competent and credible lay, evidence does not show 
that the Veteran had arthritis within one year of separation from 
active duty, or that his current back disability is related to 
active duty.  Because the Veteran does not have a low back 
disability that is attributable to his active military service, 
the Board concludes that service connection is not warranted for 
a back disability.

The Veteran's service treatment records reflect that he 
complained of low back pain in January 1983.  It was noted that 
he had no injury.  The report of the Veteran's September 1983 
separation report of medical history provides that his spine was 
normal on clinical evaluation.  

There is no competent clinical evidence of arthritis within one 
year of the Veteran's separation from active duty.  

The post-service medical records are negative for complaints, 
symptoms, findings or diagnoses related to a back disability for 
two decades following the Veteran's separation.  A significant 
lapse in time between service and post-service medical treatment 
may be considered as part of the analysis of a service connection 
claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

VA treatment records include an April 1995 X-ray report which 
provided an impression of normal lumbar spine except for slightly 
increased bone density.  A September 2005 VA outpatient treatment 
report notes that the Veteran had a 5-6 month history of low back 
pain, with no prior history of back pain.  In March 2006, the 
Veteran complained of low back pain for 6 months.  

The report of January 2010 VA examination provides that the 
examiner reviewed the Veteran's claims file, and sets forth the 
Veteran's subjective complaints and the relevant service and post 
service history.  The Veteran reported that he had a "back 
strain" during active duty.  The examiner noted that in February 
2006, the Veteran complained of back pain that had begun 6 to 8 
months earlier after lifting a couch.  An MRI showed no 
spondylolisthesis and only mild posterior disc bulging at L4-5 
and L5-S1.  EMG studies were repetitive for radiculopathy.  EMG 
studies from June 2005, August 2005 and February 2006 showed no 
evidence of radiculopathy, nerve root irritation or denervation.  
Since then, the Veteran had complained chronically of pain.  

The report of a January 2010 X-ray noted minimal disc narrowing 
at L5-S1, which when compared to the 2005 examination was 
probably unchanged.  The remaining disc spaces were normally 
maintained.  No fractures were seen and minimal anterior spurring 
was seen in the mid lumbar spine.  The impression was stable 
lumbosacral spine.  

The examiner provided the results of current examination in 
detail.  The diagnostic impression was mild degenerative disc 
disease lumbosacral spine.  The examiner commented that after 
reviewing the claims file, which was voluminous, it seemed that 
the issue of low back pain never became an issue until the era 
approaching 2005 or 2006.  There was an episode of back strain in 
the service, when the Veteran was 24 years old.  There was no 
ruptured disc at that time.  According to the examiner, it would 
be more unusual for a strain at age 24 not to progress to 
something more serious than he had now at two levels if the two 
incidents were related.  His complaint of chronicity did not 
level with VA records.  The examiner stated that it was his 
conclusion that it was less likely than not that the Veteran's 
back strain during active duty had resulted in his current lumbar 
pain syndrome and degenerative disc disease.  The rationale for 
this judgment was the Veteran's age at the time of the strain, 
the mild nature of the degenerative changes now, and the fact 
that he retained relatively good flexibility even now.  Also, he 
did not have a neurological deficit now, as indicated by physical 
examination and multiple EMG studies.  The examiner noted that 
the claims file was reviewed to reach these conclusions.  

The Board finds that the report of the January 2010 VA 
examination is highly probative evidence against the Veteran's 
claim because it squarely addresses the question of a possible 
relationship between his current degenerative disc disease and 
his in-service back pain.  The opinion in the report is also 
persuasive because it was based on a review of the medical 
records and the current physical and X-ray examination results, 
and is supported by reference to them.  This fact is particularly 
important, in the Board's judgment, as the references makes for a 
more convincing rationale.  See Bloom v. West, 12 Vet. App. 185, 
187 (1999) (the probative value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion").  
See also Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors 
for assessing the probative value of a medical opinion include 
the thoroughness and detail of the opinion.); Elkins v. Brown, 5 
Vet. App. 474, 478 (1993) (medical opinions as to a nexus may 
decline in probative value where the physician fails to discuss 
relevant medical history).   The record contains no competent 
clinical evidence to the contrary of the January 2010 VA medical 
opinion.

The Veteran is competent to report the injury he underwent during 
service.  The Veteran is competent to provide testimony and 
statements concerning factual matters of which he has firsthand 
knowledge (i.e., experiencing or observing low back pain during 
or after service).  Barr, 21 Vet. App. at 303; Washington v. 
Nicholson, 19 Vet. App. 362 (2005).  Further, under certain 
circumstances, lay statements may serve to support a claim for 
service connection by supporting the occurrence of lay-observable 
events or the presence of disability, or symptoms of disability, 
susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 
1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  

However, the Veteran is not competent to say that any low back 
pain experienced during service was of a chronic nature to which 
current disability may be attributed, or that any current 
disability of the back is etiologically related to his service.  
A layperson is generally not deemed competent to express an 
opinion on a matter such as this, which requires medical 
knowledge, such as the question of whether a chronic disability 
is currently present or a determination of etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The matter 
of whether degenerative disc disease of the spine is related to a 
low back pain that was experienced decades earlier is not a 
question that can be answered by a lay person.

In addition, the Board finds that the Veteran's assertions as to 
continuity of symptomatology of low back symptoms since service 
(including during the one-year presumptive period) are less than 
credible.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting 
that contemporaneous evidence has greater probative value than 
history as reported by the veteran).  Again, the Board notes that 
the Veteran's service treatment records dated after January 1983 
are negative for relevant complaints, symptoms, findings or 
diagnoses.  His post-service medical records are similarly 
negative for two decades after separation.  While seeking medical 
treatment in September 2005 and March 2006, he gave 5-6 month and 
6 month histories of low back pain, respectively.  

Further, while the Board acknowledges that the absence of any 
corroborating probative medical evidence supporting the 
assertions, in and of itself, does not render the statements 
incredible, such absence is for consideration in determining 
credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 
(Fed. Cir. 2006) (noting that the absence of contemporaneous 
medical documentation may go to the credibility and weight of 
veteran's lay testimony, but the lack of such evidence does not, 
in and of itself, render the lay testimony incredible).  The 
Veteran's service treatment records (showing that he had a normal 
spine at separation) and post-service medical records (showing no 
complaints, symptoms, findings or diagnoses for two decades after 
separation, containing evidence that while seeking treatment in 
2005 and 2006 he reported that his back pain began in 2005, and 
containing a probative medical opinion against the claim) 
outweigh the Veteran's contentions.  

In sum, the evidence demonstrates that the Veteran is not 
entitled to service connection for a back disability on either a 
direct or presumptive basis.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt doctrine 
is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a back disability is denied. 


____________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


